Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0268391 A1 (as supported by US 5212752 and US 5274729).
Claim 1:  '391 discloses a mounting bracket for supporting a mated ferrule sub-assembly comprising a first optical connector ferrule and a second optical connector ferrule in mated condition, the mounting bracket comprising 
a base 1 configured to be attached to a support surface; and 
1A (fig. 4) extending from the base, the curved portion being configured to be coupled to the mated ferrule sub-assembly  such that the curved portion constrains the mated ferrule sub-assembly to pivot with respect to the mounting bracket about an axis.  In particular the combination of connectors 8 and 9 and adapter 2 (see e.g. fig. 3) constitutes a mated ferrule assembly.  Although '391 does not expressly mention a ferrule, [0033] states that the connectors 8 and 9 can be SC connectors, and it is known in the art that SC connectors include a ferrule ('752 and '729 are cited as exemplary teachings).  Adapter 2 is held by a case 3 (figs. 1-3) which in turn includes a rotation shaft 30 (figs. 2 and 5-6) that fits in a shaft hole 10 of a fixation frame 1A.  This enables pivoting of a corresponding mated ferrule assembly as shown in fig. 1 and described e.g. in [0037].
Claim 2:  The curved portion 1A is shaped to receive part of the mated ferrule sub-assembly (shaft 30 of case 3) to permit pivoting of the mated ferrule sub-assembly about the axis with respect to the mounting bracket.
Claim 4:  The curved portion includes two curved portions 1A, each being shaped to receive part of the mated ferrule sub-assembly (each curved portion 1A of an adjacent pair in fig. 4 receives a respective end of 30 of a case 3) to permit rotation of the mated ferrule sub-assembly about the axis with respect to the mounting bracket. 
	Claim 5:  The base 1 includes a lower edge and an upper edge, the upper edge being angled with respect to the lower edge (fig. 4).
	Claim 6:  The mounting bracket further comprises a resilient arm 5A (fig. 4, "snap fitting manner" in [0041] implies flexibility) extending from the base 1 at a location spaced apart from the curved portion 1A, the resilient arm being configured to engage the mated ferrule sub-assembly (in particular, opening 5B in a case 3, visible in fig. 6) to inhibit the mated ferrule sub-assembly from pivoting with respect to the mounting bracket about the axis from an installed position ([0041]).
	Claim 7:  The resilient arm 5A is configured to act as a spring (since it is resilient).
	Claim 8:  The resilient arm comprises two resilient arms 5A (four are shown in fig. 4). 




1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0048999 A1.
'999 discloses a mounting bracket for supporting a mated ferrule sub-assembly comprising a first optical connector ferrule and a second optical connector ferrule in mated condition, the mounting bracket comprising 
a base 96b (fig. 7) configured to be attached to a support surface; and 
a curved portion 96a (a shaft) extending from the base, the curved portion being configured to be coupled to the mated ferrule sub-assembly such that the curved portion constrains the mated ferrule sub-assembly to pivot with respect to the mounting bracket about an axis.  In particular the combination of connectors 140 and adapter 101 (see e.g. figs. 5, 13, and 17) constitutes a mated ferrule assembly.  Each connector 140 includes a ferrule 142 ([0072], figs. 13 and 15B).  The adapter 101 of the mated ferrule assembly is held by an adapter attachment part 91c which is part of an adapter support member 91 (fig. 6).  Hole 91g of adapter support member 91 is coupled to shaft 96a (see figs. 6-7) to enable pivoting of the mated ferrule assembly held by 91 (see e.g. figs. 16A and 17, and [0055]).


Response to Arguments
	The rejections and objections of the 7/9/2020 action are deemed by the present examiner to have been overcome by the 11/9/2020 reply.  Different prior art is applied in the present action, which is not made final.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
February 3, 2021